Appellant was convicted of bigamy. His lawful wife was introduced by the State as a witness, and required to testify that he was her husband; that she knew and was married to hint in September, 1891, in Wise County, by Rev. D.P. Newsome. His objections to this evidence were well taken, and should have been sustained. Bigamy is not an offense against the wife, in contemplation of the statute, wherefore she is not a competent witness against her husband when he is charged with that offense. She can not be called by the prosecution to prove her marriage with the accused, nor for the purpose of identifying him. Whart. Crim. Ev., 397, and notes; Rice Crim. Ev., 516. The first and true wife can not be used as a witness against her husband in cases of this character. Willson's Crim. Stats., sec. 495; Code Crim. Proc., art. 735; Whart. Crim. Ev., 397; Rice Crim. Ev., 516.
The judgment is reversed and cause remanded.
Reversed and remanded.
Judges all present and concurring.